DETAILED ACTION
This Office Action is in response to Amendment filed 1-5-21.  Claims 3-4 are cancelled as requested by Applicant.  Claims 1-2, 5-20 are presented for further examination.  Claims 21-23 are newly added and presented for initial examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the communication system of claim 4".  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10-16, 18-21, 23 are rejected under 35 USC 103 as being unpatentable over Gavette et al. (hereinafter “Gav”, US Patent Publication 2003/0142798 A1) in view of Satterlee et al. (hereinafter “Satt”, US Patent Publication 2012/0147127 A1).

As per claims 1, 10, 18, Gav discloses A communication system, method comprising: 
A plurality of communication endpoints each comprising a communication media type (paragraphs [0020, 0033], A telephone system including a plurality of Home Network (HN) endpoints registered with TAD);
A communication server in electronic communication with each of the plurality of communication endpoints, the communication server comprising (paragraphs [0033-0034], Gateway server including the TAD connected to each endpoint):
a processor (paragraphs [0033-34], Gateway server); 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, by the processor in electronic communication with a plurality of communication endpoints, a first communication, wherein the first communication comprises communication data formatted according to a first 

converting, by the processor, the communication data into a second communication formatted according to the endpoint communication media type (paragraphs [0018, 0036, 0044], TAD converts the recorded message into a format such as MP3, WAV, WMA, text message that  is compatible with the cross-referenced external system); 

transmitting, by the processor, the first communication or the second communication to each of the plurality of communication endpoints based on the endpoint communication media type for each of the plurality of communication endpoints (paragraphs [0019, 0038], TAD sends an email notification to the cross-referenced endpoint of the HN endpoint.  The recorded message is sent as an email attachment or converted to a text message).  
Gav does not explicitly disclose:
determining, by the processor, an endpoint communication media type for each of the plurality of communication endpoints based on a user preference for at least one of the plurality of communication endpoints, the user preference comprising at least one of an endpoint location preference, a communication topic preference, and a communication speaker preference.

However, in an analogous art, Satt teaches during the setup of a video conference, a profile is associated with each terminal. The profile indicates video or audio data protocols used by each of 
	Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Satt’s determining, by the processor, an endpoint communication media type for each of the plurality of communication endpoints based on a user preference for at least one of the plurality of communication endpoints, the user preference comprising at least one of an endpoint location preference, a communication topic preference, and a communication speaker preference in Gav’s system indicating an audio or video portion of the video conference to be sent to one or more devices.

As per claim 5, Gav discloses The communication system of claim 4, wherein the determining the endpoint communication media type comprises: 
determining, by the processor, an endpoint location of a first communication endpoint from the plurality of communication endpoints (paragraph [0032]); 
comparing, the endpoint location to the endpoint location preference to determine the endpoint communication media type (paragraph [0036]).  

As per claims 7, 11, 20, Gav discloses The communication system of claim 1, wherein the first communication media type or the endpoint communication media type comprises at least one of 

As per claim 8, Gav discloses The communication system of claim 7, wherein the text communication comprises at least one of a short message service (SMS) text, a multimedia message service (MMS) text, an email, a chat, and a web-based text platform (paragraph [0040]).  

As per claim 12, Gav discloses The method of claim 11, wherein the first communication comprises the text communication, and wherein the converting the communication data into the second communication comprises converting the communication data into at least one of the audio communication, the video communication, and the social media communication (paragraph [0040]).  

As per claim 13, Gav discloses The method of claim 11, wherein the first communication comprises the audio communication, and wherein the converting the communication data into the second communication comprises converting the communication data into at least one of the text communication, the video communication, and the social media communication (paragraph [0040]).  

As per claim 14, discloses The method of claim 11, wherein the first communication comprises the video communication, and wherein the converting the communication data into the second communication comprises converting the communication data into at least one of the text 

As per claim 15, Gav discloses The method of claim 11, wherein the first communication comprises the social media communication, and wherein the converting the communication data into the second communication comprises converting the communication data into at least one of the text communication, the audio communication, and the video communication (paragraph [0067]).  

As per claim 16, Gav discloses The method of claim 10, wherein the first communication and the second communication are transmitted closely enough in time to allow for discussion in a conference (paragraph [0073]).

As per claim 19, Gav discloses The communications system of claim 18, further comprising establishing, by the processor, electronic communication with each of the plurality of communication endpoints (paragraph [0075]).

As per claim 21, Gav discloses The communication system of claim 1, wherein converting, by the processor, the communication data into a second communication formatted according to the endpoint communication media type comprises converting a document into a series of frames in a video file (paragraph [0040]).  

As per claim 23, Gav does not explicitly disclose The communication system of claim 1, wherein the user preference comprising at least one of the communication topic preference and the communication speaker preference.
However, in an analogous art, Satt teaches during the setup of a video conference, a profile is associated with each terminal. The profile indicates video or audio data protocols used by each of the terminals as well as restrictions associated with each terminal.  Terminals are limited to participating in video conferencing based on a purpose or subject matter of the conference.  This information is included in the profile and used to determine additional services such as translating of the media, converting voice to text, and other supplemental services to provide (paragraphs [0019, 0040-41]).
	Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Satt’s determining, by the processor, an endpoint communication media type for each of the plurality of communication endpoints based on a user preference for at least one of the plurality of communication endpoints, the user preference comprising at least one of an endpoint location preference, a communication topic preference, and a communication speaker preference in Gav’s system indicating an audio or video portion of the video conference to be sent to one or more devices.

Allowable Subject Matter
Claims 2, 6,  9, 17, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





February 27, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457